The interlocutory injunction which was entered in the Superior
Court on June 26, 1980, is vacated (G. L. c. 231, § 118, second par.) for the reason (if no other) that the relevant statutory provisions (some of which are discussed in Pirrone v. Boston, 364 Mass. 403 [1973]), and in particular the provisions of St. 1909, c. 486, § 16, cast substantial doubt on the likelihood that any of the plaintiffs will ultimately succeed on the merits in this action.

So ordered.

Harold J. Carroll, Coiporation Counsel, é- William J. Smith, Assistant Corporation Counsel, for the defendant.
Paul F. Kelly for the Boston Association of School Administrators & Supervisors.
James S. Tobin for the School Committee of Boston & another. Elizabeth A. Kovalcik for Joseph B. Buckley & another.